Robebts, J.
The petition states the names of the plaintiffs in full, and the judgment reads: “ This day came the party plaintiffs, by their attorneys,” &c.; and further on, “considered by the Court that plaintiffs Yarborough & Ferguson do have and recover,” &c., meaning the same Yarborough & Ferguson, without repeating their given names, who had been mentioned as plaintiffs in the petition.
It would be better in rendering a judgment to avoid all' such abbreviations ; still it is not perceived that we can determine that it is error in this case. It is believed to be a very common practice so to render judgments in our Courts. It is admitted on the authority of Collins & Co. v. Hyslop & Son, (11 Ala. R. 508,) that had the word “ plaintiffs ” been used without being in connection with “ Yarborough & Ferguson,” that it would have been good, as it would then certainly refer to the plaintiffs, whose full names are set out in the petition. We cannot see that by mentioning a part of each one of the plaintiffs’ names, as “ Yarborough & Ferguson,” that it any less certainly refers to the plaintiffs named in the petition. Judgment affirmed with damages ten per cent,.
Affirmed with damages.